Title: General Orders, 31 March 1778
From: Washington, George
To: 

 

Head-Quarters V. Forge Tuesday March 31st 1778.
Lancaster—Lynn. Lyme.


Germantown being appointed for the meeting of Commissioners from the two Armies, a strict Neutrality and Suspension of Hostilities are to be observed in all the Extent of that Village and all Officers whether Continental or Militia are expressly forbid to enter there either with their Parties or singly or to do anything that may in anywise tend to violate the Peace which is to subsist in the above-mentioned Place ’till further orders.
By Permission of The Honorable Congress, the Pay-Master General has appointed Thomas Reed Esquire to be his Assistant, he is to be considered as such and the business of that department in the absence of the Pay-Master General to be transacted with him.
